Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed August 1, 2022 has been received, Claims 1-20 are currently pending, with Claims 9-12 remaining withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the bottom portion is without the first layer and the second layer”. The claim limitation is indefinite as Claim 1 previously recites the upper having first and second layers with first and second yarns. It is unclear how the bottom portion of the upper is without the first layer and the second layer when Claim 1 clearly states that the upper has two layers. Claim 7 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 2, 5-8, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2012/0279260).
Regarding Claim 1, Dua discloses a shoe (Fig.11-12) comprising: an upper (302) that comprises a first layer (111) made of a first knitted fabric and a second layer (112) made of a second knitted fabric arranged inside the first layer (as seen in Fig.4B; para.22), wherein at least one of the first layer comprises first yarns (114) and second yarns (113) which form the first knitted fabric, and the second layer comprises the first yarns and the second yarns which form the second knitted fabric, wherein the first yarns (114) have a heat shrinkability (para.23 & 31), the second yarns (113) have a higher fusion point than that of the first yarns (para.23), and the at least one of the first layer and the second layer comprising the first yarns and the second yarns has a higher heat shrinkage rate (para.23 & 31; i.e. the first layer having a fusible yarn). Dua does not specifically disclose that the at least one of the first layer and the second layer comprising the first yarns and the second yarns has a higher heat shrinkage rate in a width direction than in a longitudinal direction. However, as a result of the first yarn of Dua being a fusible composition and the knit being a weft knit, the shrinkage rate in the width direction of the knit material would be higher than the heat shrinkage rate in a longitudinal direction of the knit material. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first layer of Dua to have a higher heat shrinkage rate in a width direction than in a longitudinal direction, in order to provide a durable shoe upper with the desired level of stretch surrounding a user’s foot, offering support and a comfortable fit.

Regarding Claim 2, Dua discloses a shoe according to claim 1, wherein the first layer (111) comprises the first yarns (114) and the second yarns (113), the second layer comprises the second yarns (113) and is without the first yarns (as seen in Fig.4B). Dua does not disclose the heat shrinkage rate of the first yarns is two times or more the heat shrinkage rate of the second yarns. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat shrinkage rate of the first yarns of Dua to be two times or more the heat shrinkage rate of the second yarns, in order to provide a durable knit upper with abrasion resistance to withstand wear and tear of the footwear. Further, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 5, Dua discloses a shoe according to claim 1, wherein the upper comprises a third layer (304) arranged inside the second layer (para.51), and the third layer has a shrinkability (para.52). Dua does not disclose the third layer has a higher shrinkability than the first layer and the second layer. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the third layer of Dua to have a higher shrinkability than the first layer and the second layer, in order to provide a durable knit upper with abrasion resistance to withstand wear and tear of insertion of a user’s foot repeatedly into the footwear. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 6, Dua discloses a shoe according to claim 1, wherein the upper (302) comprises a body portion (i.e. top half of upper) located on an upper side and a bottom portion (i.e. lower half of upper) continuous with a lower end of the body portion (as seen in Fig.12), and the body portion comprises one of the first layer (of 111) or the second layer comprising the first yarns and the second yarns in at least an instep region of a forefoot portion (as seen in Fig.12 & 4B).

Regarding Claim 7, Dua discloses a shoe according to claim 1, wherein the upper (302) comprises a body portion (portion of 305) located on an upper side and a bottom portion (i.e. single layer portion of 302 below 305) continuous with a lower end of the body portion, the body portion comprises one of the first layer or the second layer (305/120) comprising the first yarns and the second yarns (as seen in Fig.4B) in at least a part thereof (para.52), and the bottom portion (i.e. single layer portion of 302 below 305) is without the first layer and the second layer comprising the first yarns and the second yarns (i.e. the single layer portion of 302 below 305 does not include the layer 305/120).

Regarding Claim 8, Dua discloses a shoe according to claim 1, wherein the first yarns (114) are made of a core-sheath material (as seen in Fig.6A; para.31).

Regarding Claim 15, Dua discloses a shoe according to claim 2, wherein the upper comprises a third layer (304) arranged inside the second layer (para.51), and the third layer has a shrinkability (para.52). Dua does not disclose the third layer has a higher shrinkability than the first layer and the second layer. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the third layer of Dua to have a higher shrinkability than the first layer and the second layer, in order to provide a durable knit upper with abrasion resistance to withstand wear and tear of insertion of a user’s foot repeatedly into the footwear. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 17, Dua discloses a shoe according to claim 4, wherein the upper comprises a third layer (304) arranged inside the second layer (para.51), and the third layer has a shrinkability (para.52). Dua does not disclose the third layer has a higher shrinkability than the first layer and the second layer. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the third layer of Dua to have a higher shrinkability than the first layer and the second layer, in order to provide a durable knit upper with abrasion resistance to withstand wear and tear of insertion of a user’s foot repeatedly into the footwear. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 18, Dua discloses a shoe according to claim 2, wherein the upper (302) comprises a body portion (i.e. top half of upper) located on an upper side and a bottom portion (i.e. lower half of upper) continuous with a lower end of the body portion (as seen in Fig.12), and the body portion comprises one of the first layer (of 111) or the second layer comprising the first yarns and the second yarns in at least an instep region of a forefoot portion (as seen in Fig.12 & 4B).

Regarding Claim 20, Dua discloses a shoe according to claim 4, wherein the upper (302) comprises a body portion (i.e. top half of upper) located on an upper side and a bottom portion (i.e. lower half of upper) continuous with a lower end of the body portion (as seen in Fig.12), and the body portion comprises one of the first layer (of 111) or the second layer comprising the first yarns and the second yarns in at least an instep region of a forefoot portion (as seen in Fig.12 & 4B).

3.	Claim 1, in the alternative, and Claims 3, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2012/0279260).
Regarding Claim 1, Dua discloses a shoe (Fig.11) comprising: an upper (302) that comprises a first layer (112 of 120) made of a first knitted fabric and a second layer (111 of 110) made of a second knitted fabric arranged inside the first layer (as seen in Fig.4B; para.22), wherein at least one of the first layer comprises first yarns and second yarns which form the first knitted fabric, and the second layer (111 of 110) comprises the first yarns (114) and the second yarns (113) which form the second knitted fabric, wherein the first yarns (114) have a heat shrinkability (para.23 & 31), the second yarns (113) have a higher fusion point than that of the first yarns (para.23), and the at least one of the first layer and the second layer comprising the first yarns and the second yarns has a higher heat shrinkage rate (para.23 & 31). Dua does not specifically disclose that the at least one of the first layer and the second layer comprising the first yarns and the second yarns has a higher heat shrinkage rate in a width direction than in a longitudinal direction. However, as a result of the first yarn of Dua being a fusible composition and the knit being a weft knit, the shrinkage rate in the width direction of the knit material would be higher than the heat shrinkage rate in a longitudinal direction of the knit material. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first layer of Dua to have a higher heat shrinkage rate in a width direction than in a longitudinal direction, in order to provide a durable shoe upper with the desired level of stretch surrounding a user’s foot, offering support and a comfortable fit.

Regarding Claim 3, Dua discloses a shoe according to claim 1, wherein the first layer (112 of 120) comprises the second yarns (113) and is without the first yarns (as seen in Fig.4B), the second layer comprises the first yarns (114) and the second yarns (113). Dua does not disclose the heat shrinkage rate of the first yarns is two times or more the heat shrinkage rate of the second yarns. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat shrinkage rate of the first yarns of Dua to be two times or more the heat shrinkage rate of the second yarns, in order to provide a durable knit upper with abrasion resistance to withstand wear and tear of the footwear. Further, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 16, Dua discloses a shoe according to claim 3, wherein the upper comprises a third layer (304) arranged inside the second layer (para.51), and the third layer has a shrinkability (para.52). Dua does not disclose the third layer has a higher shrinkability than the first layer and the second layer. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the third layer of Dua to have a higher shrinkability than the first layer and the second layer, in order to provide a durable knit upper with abrasion resistance to withstand wear and tear of insertion of a user’s foot repeatedly into the footwear. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 19, Dua discloses a shoe according to claim 3, wherein the upper (302) comprises a body portion (i.e. top half of upper) located on an upper side and a bottom portion (i.e. lower half of upper) continuous with a lower end of the body portion (as seen in Fig.12), and the body portion comprises one of the first layer or the second layer (111 of 110) comprising the first yarns and the second yarns in at least an instep region of a forefoot portion (as seen in Fig.12 & 4B).

4.	Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2012/0279260) in view of Bell (US 2014/0352173).
Regarding Claims 4 and 13, Dua discloses a shoe according to claim 1/2, wherein the first knitted fabric that forms the first layer (111) is configured with first gaps (134) opening through a surface of the first knitted fabric (para.39). Dua does not disclose a size of the first gaps is longer in the longitudinal direction of the upper than in the width direction of the upper. However, Bell teaches a knit upper (140) having gaps through a layer (para.35), a size of the first gaps is longer in the longitudinal direction of the upper than in the width direction of the upper (as seen in Fig.2-4; i.e. the gaps are oval in a longitudinal direction along the upper).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gap size of Dua to be longer in the longitudinal direction of the upper than in the width direction of the upper, as taught be Bell, in order to provide an upper with the optimum gap size for enhanced breathability of the upper to keep a user’s foot comfortable and dry.

Regarding Claim 14, Dua discloses a shoe according to claim 3, wherein the first knitted fabric that forms the first layer (112 of 120) is configured with first gaps (121) opening through a surface of the first knitted fabric (as seen in Fig.7B; para.32). Dua does not disclose a size of the first gaps is longer in the longitudinal direction of the upper than in the width direction of the upper. However, Bell teaches a knit upper (140) having gaps through a layer (para.35), a size of the first gaps is longer in the longitudinal direction of the upper than in the width direction of the upper (as seen in Fig.2-4; i.e. the gaps are oval in a longitudinal direction along the upper).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gap size of Dua to be longer in the longitudinal direction of the upper than in the width direction of the upper, as taught be Bell, in order to provide an upper with the optimum gap size for enhanced breathability of the upper to keep a user’s foot comfortable and dry.


	Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. 
5.	Applicant’s Remarks: Applicant asserts that Dua does not discuss heat shrinkability of yarns, and there is no direct relationship between imparting heat shrinkability to a yarn and setting a higher or lower melting point of a yarn.
	Examiner’s Response: Examiner respectfully disagrees and notes that Dua clearly teaches yarns 114 are made of “thermoplastic polymer materials (e.g., polyurethane, polyester, nylon)”, para.23 & 31. It is known in the textile art that heat-based processes on thermoplastic yarn materials cause the materials to shrink. Additionally, a knitted fabric would change dimensions due to thermal shrinkage of the thermoplastic yarns. Therefore, the melting temperature/fusibility of the thermoplastic yarn of Dua is directly related to the heat shrinkability of the yarn. For these reasons, Applicant’s argument is not found persuasive.

6.	Applicant’s Remarks: Applicant asserts Dua does not disclose or suggest an upper that includes first and second layers comprised of first and second fabrics, respectively. Rather the knit component includes one fabric formed of the two yarns.
	Examiner’s Response: Examiner respectfully disagrees. Dua clearly teaches layers 120 and 110 are in fact two distinct fabric layers; i.e. 111 and 112 are present in both 110 and 120. Therefore, Applicant’s argument is not found persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732